DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-27
The following claim(s) is/are amended: 1, 4, 7-11, 14-15, 17, 19-21, 23
The following claim(s) is/are new: 24-27
The following claim(s) is/are cancelled: -
Claim(s) 1-27 is/are rejected. This rejection is FINAL.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/14/2021, 12/13/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Response to Arguments
Applicant’s arguments filed in the amendment filed 8/27/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mahindra (US Pub. 2017/0085628) in view of Hao (US Pub. 2010/0322255).
With respect to Claim 1, Mahindra teaches a method for establishing a plurality of virtual service networks over a plurality of datacenters, the method comprising: configuring, for each virtual service network of the plurality of virtual service networks, (para. 50; service chains, which are sets of functions applied to flows, which are service networks.)
a set of machines distributed across the plurality of datacenters (Fig. 6, paras. 89-91, 109; broker and controller coordinates resources in pool of data centers. Fig. 7, para. 110; plurality of machines running VMs for providing services.)
to implement an ordered set of network services for the virtual service network; (Fig. 6, para. 89-91,109; broker and controller coordinates resource allocation across a pool of data centers. Para. 93-95; multiple services being provided by multiple virtual machines.)
and configuring a first service network selector executing within the plurality of datacenters to receive a data message, (Fig. 7, para. 109-113; controller orders broker to configure the SGWc/PDN-GW to select which services are done locally versus sent to a remote DC, which is selecting a service network.)
(Fig. 7, paras. 113; a flow is classified to a service and a VM is selected for processing it. paras. 62-64, 111-112; classification may include whether a message can be offloaded based on being interactive/delay sensitive, which is application specific message content.)
and transmit the data message to the machine implementing the first network service. (paras. 113-120; packet is encapsulated, transmitted to the appropriate machine, and then decapsulated.)
configuring a second service network selector executing within the plurality of datacenters to receive the data message from the first machine implementing the first network service, determine the virtual network selected by the first service network selector for the data message, (Initially, Examiner notes that neither Making Separable nor Duplication of Parts is a patentable act, see MPEP 2144. Further, Examiner cites para. 50; service chains, which are sets of functions applied to flows. Fig. 7, paras. 109-113; controller determines the network path for a service, and the flow is routed along the path. When a router receives a packet, it classifies the flow and sends it to the next device.)
and transmit the data message to the second machine implementing the second network service. (paras. 113-120; packet is encapsulated, transmitted to the appropriate machine, and then decapsulated.)
But Mahindra does not explicitly teach determine a location for a machine implementing a first network service.
first machine implementing a first network service of the ordered set of network services for the selected virtual service network, (Mahindra discloses scaling the number of VMs, see para. 57, and dynamically routes to VMs to perform a service, see Fig. 7, paras. 58, 113-120; a flow is classified to a service, a VM is selected for processing it and packets are transmitted to the machine. para. 90; broker updates with location of VMs. Examiner asserts that this suggests determining a location for a virtual machine in order to avoid inefficient routing, or may even inherently teach the limitation as the only way to implement a VM would be to determine a location for it in some manner. Consequently, Mahindra may anticipate or render obvious on its own. However, Mahindra does not explicitly teach determining a location for a VM, and to more explicitly teach, Examiner cites Hao, paras. 3, 66; Virtual machines are migrated to improve performance for the user. Paras. 38, 43-53; virtual machines are migrated within or between data centers, which is determining a location.)
determination a location with the plurality of datacenters for a second machine implementing a second network service of the ordered set of network services for the selected virtual service network, (Neither Making Separable nor Duplication of Parts is a patentable act, see MPEP 2144. Mahindra discloses scaling the number of VMs, see para. 57, and dynamically routes to VMs to perform a service, see Fig. 7, paras. 58, 113-120; a flow is classified to a service, a VM is selected for processing it and packets are transmitted to the machine. para. 90; broker updates with location of VMs. Examiner asserts that this suggests determining a location for a virtual machine in order to avoid inefficient routing, or may even inherently teach the limitation as the only way to implement a VM would be to determine a location for it in some manner. Consequently, Mahindra may anticipate or render obvious on its own. However, Mahindra does not explicitly teach determining a location for a VM, and to more explicitly teach, Examiner cites Hao, paras. 3, 66; Virtual machines are migrated to improve performance for the user. Paras. 38, 43-53; virtual machines are migrated within or between data centers, which is determining a location.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Mahindra with determining a location for a machine in order to optimize the service by minimizing user delays. (Hao, paras. 3, 66)

With respect to Claim 2, modified Mahindra teaches the method of claim 1, and Mahindra also teaches wherein the plurality of datacenters comprises a plurality of public cloud datacenters. (para. 110; services may run over public clouds. See also para. 35; coupling over a public network.)

With respect to Claim 3, modified Mahindra teaches the method of claim 1, and Mahindra also teaches wherein the plurality of datacenters comprises at least one public cloud datacenter (para. 110; services may run over public clouds. See also para. 35; coupling over a public network.)
and at least one private datacenter. (para. 49; user network and privacy protection via firewalls, which is a private network, and VPN, which is a private network. See also Fig. 7, paras. 110-111; offloading of a private network to a public network.)

With respect to Claim 4, modified Mahindra teaches the method of claim 1, and Mahindra also teaches wherein the plurality of virtual service networks comprises at least (i) a first virtual service network comprising a first ordered set of network services implemented by a first set of machines operating in the plurality of datacenters and (ii) a second virtual service network comprising a second ordered set of network services implemented by a second set of machines operating in the plurality of datacenters. (paras. 50-51; Routing of a traffic flow to the VMs handling the appropriate service functions for the traffic. para. 110-111; System may assign a first service to a local datacenter and a second service to a remote DC. Fig. 7, paras. 112-120; a flow is classified and a VM is selected for processing it. The packet is then forwarded to another server for further processing if needed.)

With respect to Claim 5, modified Mahindra teaches the method of claim 1, and Mahindra also teaches wherein the method is executed by a virtual service network controller, (para. 50; service chains, which are sets of functions applied to flows, which are service networks. Fig. 6, paras. 89-91; broker and controller coordinates resources in pool of data centers)
wherein: configuring a particular set of machines to implement the ordered set of network services for a particular virtual service network comprises providing configuration data for the particular set of machines to a first controller for instantiating at least one of virtual machines and containers on host computers in at least one of the datacenters; (paras. 89-91, 95; broker provides traffic data to controller, which uses it to provision VMs for services to meet demand. The traffic data is configuration data provided to a first controller.)
and configuring the first and second service network selectors comprises providing configuration data for the service network selection operations to a second controller for configuring the service network selectors in at least one of the datacenters. (para. 109; broker configures the SGWc/PDN-GW to select which services are done locally versus sent to a remote DC, which is selecting a service network.)

With respect to Claim 6, modified Mahindra teaches the method of claim 5, and Mahindra also teaches wherein providing the configuration data for (i) the set of machines to the first controller and (ii) the service network selection operations to the second controller comprises providing virtual service network policies to an agent that executes in a particular datacenter, (paras. 26, 45, 47, 79; policy for flows and services such as QoS. Para. 90; brokers are in each datacenter. Para. 93; broker enforces the allocations and routing.)
wherein the agent translates the virtual service network policies into (i) data for the first controller to instantiate and configure the set of machines and (ii) data for the second controller to configure the service network selectors to perform the service network selection operations. (paras. 89-91, 95; broker provides traffic data to controller, including estimated current demand and average delays for a service, this is a translation into data for the first controller. Para. 91, 109; controller computes allocation and broker configures the SGWc/PDN-GW. This is a translation from controller data to SGWc/PDN-GW commands, which is data for the second controller to configure the service network selectors. It would have been obvious to one of ordinary skill prior to the effective filing date to have the broker translate commands so that the SGWc/PDN-GW are not required to understand the controller.)

With respect to Claim 7, modified Mahindra teaches the method of claim 1, and Mahindra also teaches wherein (i) the data message is received at the first service network selector from an external endpoint device (Figs. 2, 7 para. 45, 110-112; user device connects to eNodeB to SGWu before it reaches the PDN-GWu gateway for a network. PDN-GWu or egress nodes are internet gateways.)
and (ii) after processing by the ordered set of network services for the selected virtual service network, the data message is transmitted from the datacenters to a public network. (Figs. 2, 7, para. 45, 113, 124; PDN-GWu or egress nodes are internet gateways.)

With respect to Claim 8, modified Mahindra teaches the method of claim 7, and Mahindra also teaches wherein the first service network selector executes in a first datacenter (Fig. 6, para. 89-90; SGWc/PDN-GW is in a data center.)
and receives data messages from external endpoint devices located within a first geographic range, (Figs. 2, 7 para. 45, 110-112; user device connects to eNodeB to SGWu before it reaches the PDN-GWu gateway for a network.)
(Figs. 2, 7 para. 45, 110-112; user device connects to eNodeB to SGWu before it reaches the PDN-GWu gateway for a network. See also para. 54, 92, 111-112; although a remote datacenter can be used for offloading, generally a datacenter will service an eNodeB.)

With respect to Claim 9, modified Mahindra teaches the method of claim 1, and Mahindra also teaches wherein the first service network selector executes on a particular host computer in a particular datacenter of the plurality of datacenters. (Fig. 6; Broker, PGWu and SGWu are all present in a datacenter.)

With respect to Claim 10, modified Mahindra teaches the method of claim 9, and Mahindra also teaches wherein the data message is received by the first service network selector from a data compute node that also executes on the particular host computer, (Fig. 7, para. 112; physical server can host multiple VMs. Para. 113-120; device routes packet to next VM. Because a single physical device may host multiple VMs, two neighboring VMs in a service chain may exist on the same device.)
wherein a set of additional service network selectors including the second service network selector execute on additional host computers in the particular datacenter. (Fig. 7, paras. 119-120; following processing by the virtual machine, the shim layer performs routing to the same or different data center. Para. 112-113; either PDN-GWu, egress router, or shim layer can select a next VM.)

With respect to Claim 11, modified Mahindra teaches the method of claim 10, and Mahindra also teaches wherein the first machine executing the first network service executes on an additional host computer in the particular datacenter, (Fig. 7, multiple host devices in a single datacenter. Further a datacenter suggests multiple host devices.)
and transmit the data message to the machine implementing the second network service. (paras. 113-120; packet is encapsulated, transmitted to the appropriate machine, and then decapsulated.)
and Hao also teaches wherein the second service network selector executes on the additional host computer to determine the location within the plurality of datacenters for the second machine implementing the second network service of the ordered set of network services for the selected virtual service network, (paras. 3, 66; Virtual machines are migrated to improve performance for the user. Paras. 38, 43-53; virtual machines are migrated within or between data centers, which is determining a location. See also Mahindra, Fig. 7, paras. 119-120; following processing by the virtual machine, the shim layer performs routing to the same or different data center.)
The same motivation to combine as the independent claim applies here.

(paras. 113-120; packet is encapsulated, transmitted to the appropriate machine, and then decapsulated. Fig. 7; VMs on different hosts.)

With respect to Claim 13, modified Mahindra teaches the method of claim 12, and Mahindra also teaches wherein the first and second data compute nodes execute on host computers in two different private datacenters, (Fig. 7, para. 112; VMs on different host servers. Paras. 113-120; routing to another datacenter.
wherein at least a subset of the network services execute on host computers in at least one public datacenter. (para. 110; services may run over public clouds. See also para. 35; coupling over a public network.)

With respect to Claim 14, modified Mahindra teaches the method of claim 12, and Mahindra also teaches wherein: a third service network selector executes on the second host computer; (Para. 112-113; either PDN-GWu, egress router, or shim layer can select a next VM.)
third service network selector stores data regarding the data message to use in selecting the same virtual service network for a return data message from the second data compute node. (para. 113; an entry is made for a flow so subsequent packets of the flow can be routed properly. Para. 45; data path to a UE is maintained as it moves across eNodeBs.)

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Mahindra also teaches a non-transitory machine readable medium storing a program which when executed by at least one processing unit establishes a plurality of virtual service networks over a plurality of datacenters, the program comprising sets of instructions for: (paras. 34, 130; processor connected to storage memory. Non-transitory computer readable medium can store data.)

With respect to Claim 16, it is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 17, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.



With respect to Claim 19, it is substantially similar to Claims 7 and 8 together and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 20, it is substantially similar to Claims 9-11 together and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 21, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Mahindra also teaches a system comprising: a set of host computers operating in a plurality of datacenters; (Fig. 6, paras. 89-91, 109; broker and controller coordinates resources in pool of data centers. Fig. 7, para. 110; plurality of machines running VMs for providing services.)
and a computing device executing a virtual service network controller (Fig. 6, paras. 89-91, 109; broker and controller coordinates resources in pool of data centers)

With respect to Claim 22, it is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 23, it is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 24, modified Mahindra teaches the method of Claim 1, and Mahindra also teaches wherein the first service network selector and the second service network selector are a same service network selector, (para. 53; centralized routing. Further, it would have been obvious to one of ordinary skill to combine the functionalities of the separate classifiers and routers in a particular device for predictable centralized results, see MPEP 2143(I)(A).)
wherein the first service network selector and first machine execute in a same datacenter. (Fig. 6, paras. 109-113; routing to other devices in a datacenter or routing to a local datacenter.)

With respect to Claim 25, modified Mahindra teaches the method of Claim 1, and Mahindra also teaches wherein the first service network selector executes in a first datacenter of the plurality of datacenters, (Fig. 6; each datacenter includes SW/PGW, broker.)
the first machine executes in a second datacenter of the plurality of datacenters, (para. 111; offloading to a remote DC)
(Fig. 6; each datacenter includes SW/PGW, broker. Further, each datacenter includes virtual machines.)

With respect to Claim 26, modified Mahindra teaches the method of Claim 1, and Mahindra also teaches further comprising configuring a plurality of service network selectors, including the first and second service network selectors to: receive a first set of data messages from source endpoints of the data messages (Fig. 7, para. 109-113; controller orders broker to configure the SGWc/PDN-GW to select which services are done locally versus sent to a remote DC, which is selecting a service network.)
and select virtual service networks from the plurality of virtual service networks for the data messages of the first set of data messages based on analysis of contents of the data messages of the first set of data messages; and (Fig. 7, paras. 113; a flow is classified to a service and a VM is selected for processing it. paras. 62-64, 111-112; classification may include whether a message can be offloaded based on being interactive/delay sensitive, which is application specific message content.)
receive a second set of data messages from machines implementing network services in the ordered sets of network service for virtual service networks and determine virtual service networks previously selected by the plurality of service network selectors for the data messages of the second set of data messages. (para. 113-120; when a selection is made for a flow an entry is made to ensure that subsequent packets of the flow can be routed accordingly.)

(para. 75-76, 87-88; type of UE may control what functions are applied and what datacenter is used. Para. 45; ip address is assigned to UE for its messages. para. 113; 5-tuple of the packet is used to classify.)


Alternate Grounds
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mahindra (US Pub. 2017/0085628) in view of Hao (US Pub. 2010/0322255) and further in view of Chang (US Pub. 2017/0093633).
As an alternate ground of rejection, Examiner assumes that Mahindra does not render obvious “select one of the plurality of virtual service networks for the data message based on analysis of contents of the data message,” reincorporates all of the above citations for Mahindra/Hao, and further cites Chang.
With respect to Claim 1, Mahindra/Hao teaches as above, but under this ground of rejection does not teach select one of the plurality of virtual service networks for the data message based on analysis of contents of the data message.
Chang, however, does teach select one of the plurality of virtual service networks for the data message based on analysis of contents of the data message (paras. 13, 23-24; system recognizes chains of services which are called workflows. Para. 39; system determines an optimal workflow path for a user based upon the services needed to be run, which is a content of the message.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Mahindra with selecting a virtual service network in order to optimize the service by minimizing cost. (Chang, para. 39)
The same citations would apply, mutatis mutandis, to all other claims.


Remarks
Applicant amends the independent claims from “configuring a plurality of service network selectors” to a first/second network selector, with the second network selector doing similar functions (with obvious changes due to it being second in line) from the first network selector. Examiner teaches the amended independent claims above, using similar citations. Applicant argues at Remarks, pgs. 10-11 that “There is no way for the SGW cluster and/or the PDN-GW cluster to correspond to the claimed network service selectors. These clusters (or the gateways themselves) are not entities that select virtual service networks for data messages based on the content of the data message. Rather, the clusters are described as determining whether a service flow is sent to a local datacenter or remote datacenter for the SGN or PDN-GW functions. This is irrespective of to which virtual service network a flow is assigned. In addition, choosing among active VMs for a function is different from selecting to which virtual network service network a data message is assigned.”
Examiner begins by reviewing the specification. The Specification discloses a virtual service network that has “slices.” See Fig. 1; virtual service network 100 has Slices 1-N which are Spec-as-Published (all citations are to the publication) para. 53; “The virtual service network of some embodiments includes multiple network slices each of which provides different network services to data messages assigned to the network slice.” The slices themselves may be a virtual service network (para. 16). A slice includes one or more services (para. 5). The services may include some of the same functions (See Fig. 1, Slice N includes the first three services of Slice 1, see also para. 60) The same virtual machine can implement a virtual network function for multiple slices (para. 60). Conversely, multiple VMs/VNFs may be used for a function even if the function is the same for multiple slices (para. 60). One mechanism by which the slice selector selects a slice is to perform deep packet inspection on the data message “to identify the correct network slice for the connection” by mapping the 5-tuple state of the message “to a slice identifier.” (para. 91, See also Fig. 7)
As can be seen by these citations, a network “slice” (which is what is being claimed by the claim language “service network” because a slice can be its own service network) is nothing more than a selected service chain. A slice is simply one or more services that may use the same functions, and “a function” (i.e. one particular function) may include both local and remote versions of a function, or not. To expand upon Fig. 1, the specification also embraces a Slice 3 which is just VNF A, and a Slice 4 that is also just VNF A, but located in a different place. The specification also embraces a Slice 5, which is VNF A and VNF B, and a Slice 6 which is just PNF C. In other words, the fact that Slice 5 and Slice 6 are simply sub-parts of Slice 1 is irrelevant, because a slice can be any number of services and may include the same services. Consequently, whenever a device decides that one service should follow another, it is selecting either one or multiple service networks. Whenever a device performs a routing decision – that the function should be carried out by Device A rather than Device B, it is selecting from amongst multiple 
Examiner’s citation in Claim 1 (both previously and currently) is to not only the functionality of the SGWs and PDN-GWs, but also to the broker and controller. Notably (see Mahindra, paras. 109-113), the controller “configures the data path” and the broker configures the SGW/PDN-GWs which ultimately control how many VMs there will (and, in conjunction with Hao, where the VMs will be hosted). The SGW/PDN-GWs control the offloading to a remote datacenter. The SGW/PDN-GWs use the 5-tuple (just as suggested by Spec, para. 91) to classify the flow to an appropriate service. Since a single service can be a network slice, and a single network slice can constitute its own service network, this act is “select[ing] one of a plurality of virtual service networks for the data message based on analysis of contents of the data message.” Similarly, each physical service (i.e. at the virtual machine performing the service) may have a shim-layer that performs VM selection and next-hop routing. Selecting a VM suggests selecting a particular function instance, and selecting a particular function instance (even if it is from amongst the same function, whether locally or remotely located) is a selection of a virtual service network. Deciding to route certain flows to a remote datacenter rather than service them locally is selecting a virtual service network, because even if it is the same function, the same function can be used for multiple slices and different locations may constitute different slices. In short, and contrary to Applicant’s argument, virtually everything in Figs. 6-7 of Mahindra constitutes functionality that either is or suggests functionality that meets the broadest reasonable definition of selecting virtual service networks for data messages based on the content of the message. Applicant appears to agree that the services and the routings of the Mahindra system are based upon the message, and Applicant’s specification reads so broadly that every service selection and every routing within a given service chain constitutes a selection of one network slice as opposed to another.
Spec, para. 5 states that a slice can be a single service, and para. 60 states that “a separate VNF (e.g., a separate VM or other data compute node) is instantiated for each VNF, even if the VNF configuration is the same for multiple data slices.”
Examiner maintains the previous rejections and teaches the new claims above. All claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449